DETAILED ACTION
	The RCE dated 11-12-2020 is acknowledged.
	Claims included in the prosecution are 11-30.
	
	The following are the rejections:
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
3.	Claims 11-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takagi (US 2007/0286898) in combination with Tardi (US 2005/0118250) and Ansell (6,027,726) further in view of Terwogt et al (Cancer Chemother Pharmacol, 2002), Veal et al (British Journal of Cancer, 2001) individually or in combination or vice versa, that is, Terwogt et al (Cancer Chemother Pharmacol, 2002), Veal et al (British Journal of Cancer, 2001) individually or in combination in view of Takagi (US 2007/0286898) in combination with Tardi (US 2005/0118250) and Ansell (6,027,726)..
	 Tardi 250 while disclosing liposomal compositions containing anti-neoplastic agents and no cholesterol teaches that the presence of the negatively charged phospholipids increase the blood stability of liposomes and decreased concentration of cholesterol in PG containing liposomes increases the retention of antineoplastic agent. The liposomes further contain a PEG conjugated phospholipid. The buffer was exchanged with 300 mM sucrose. The buffer however, is HEPES (Abstract, Figures, 0047, 0055-0057, 0067, 0070-0072, 0080, 0097 and Examples).  In example 1 Tardi shows the increased stability of DSPC liposomes with increased DSPG amounts and in Examples 2 and 3 Tardi shows the increased retention of anti-neoplastic agent in PG liposomes with decrease in cholesterol concentration. In paragraph 0047 Tardi even teaches cholesterol free liposomes.
	Ansell teaches that PEG-cholesterols and PEG-phosphatidylethanolamine are both suitable steric barriers (col. 6, line 50 through col. 7, line 6). 
What is lacking in Takagi, Tardi and Ansell is the method of treatment of cancer using claimed treatment.
2 and then at the doses of 80, 120, 200, 320, 520 and 840 mg/m2... Prior to infusion, the liposomes were further diluted with physiological saline. The composition exhibits much less systemic toxicity associated with free cisplatin (Abstract and entire publication).
	Veal similarly teaches a preclinical studies in paediatric patients having various malignancies  by administering stealth liposomes at a dose ranging from 40 to 320 mg/m2 with much less systemic toxicity associated with free cisplatin (Abstract and entire publication).
	What is lacking in Terwogt and Veal is the use of stealth liposomes having a negative phospholipid and low cholesterol.
	It would have been obvious to one of ordinary skill in the art to use the stealth liposomes containing the PEG-cholesterol, DSPC and DSPG taught by Takagi or Tardi 945 with the addition of negatively charged phospholipid, DSPG taught by Tardi and with the use of PEG-DSPE instead of PEG-cholesterol in the liposomes containing cisplatin to treat cancer with instant protocol of administration would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since Terwogt and Veal teach such protocol of administration without the toxicity associated with free cisplatin. Alternately to use the negatively charged stealth liposomes containing the 
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that Takagi’s liposomes contain only 34% DSP and not 72 % and 22 % DSPG which is outside the range of 25 to 32 % recited in instant claims. Further according to applicant, the Takagi’s liposomes contain 41.5 % cholesterol and Takagi’s liposomes contain doxorubicin and not cisplatin. 
	These arguments are not persuasive. The rejection is made based on the combination of Takagi, Tardi and others and one of ordinary skill in the art would be motivated to vary the amount of DSPC, DSPG and cholesterol for the reasons set forth in the teachings of Tardi. Applicant is incorrect in stating that Takagi does not teach cisplatin. While in example 1 Tardi uses doxorubicin as an example, in paragraph 0034 Tardi teaches the applicability of the liposomes for cisplatin also. Applicant’s arguments that Takagi teaches PEG linked to cholesterol and not to phosphatidylethanolamine are not persuasive since the references of Lim and Ansell teach that the stealth properties can be imparted to liposomes either using PEG-cholesterol or PEG-phosphatidylethanolamine. Applicant’s arguments that the Office rationale for combining the teachings of Tardi, Ansell, Terwogt and Veal is supported by mere conclusory .
4.	Claims 11-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takagi (US 2007/0286898) in combination with Tardi (US 2005/0118250) and Ansell (6,027,726), in view of Terwogt et al (Cancer Chemother Pharmacol, 2002), Veal et al (British Journal of Cancer, 2001) individually or in combination or vice versa, that is, Terwogt et al (Cancer Chemother Pharmacol, 2002), Veal et al (British Journal of Cancer, 2001) individually or in combination in view of Takagi (US 2007/0286898) in combination with Tardi (US 2005/0118250) and either Lim (5,858,397) or Ansell (6,027,726) or in combination.as set forth above, further in view of Divi (US 2009/0162425), Bao (US 2005/0222396) individually or in combination.
The teachings of Takagi, Tardi, Lim, Ansell, Terwogt and Veal have been discussed above.

Divi while disclosing liposomal formulations teaches that the final liposomal preparation are diluted with the hydration buffer which is phosphate buffered saline, pH 7.2 and incorporation of 15 % sucrose and this extra liposomal sucrose will enable the particle sizes of liposomes close to initial after the lyophilization and rehydration (Abstract, 0044-0045, 0109, 0192, 0208, 02230240 and 0241).
Bao while disclosing the preparation of liposomal suspensions teaches the outer medium to be phosphate buffered saline, pH 6.3containing 300 mM sucrose (Abstract, 0102).
Liposome formation occurs when the lipid film is hydrated with a suitable buffer or distilled water and it is well known in the art that cryoprotectants such as sucrose in a buffer are added to either the lipid film or rehydration medium after lyophilization. The use of phosphate buffered saline and phosphate buffered saline and also containing sucrose are evident from the references of Divi and Bao.
Although the references of Takagi, Tardi, Ansell, Terwogt and Veal do not teach the hydration of the lipid film with phosphate buffered saline and liposomes having phosphate buffer with sucrose, it would have been obvious to one of ordinary skill in the art to choose a suitable buffer such as phosphate buffered saline for hydration to form liposomes and include a cryoprotectant such as sucrose in suitable amounts with a reasonable expectation of success. To choose a proper pH of the liposomal 
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding Takagi, Tardi, Ansell, Terwogt and Veal. Applicant provides no specific arguments regarding Divi and Bao.
5.	Claim 11-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andresen (Progress in Lipid research (2005) by itself or in combination with Lakkaraju ((US 2003/0026831) and in view of  Terwogt et al (Cancer Chemother Pharmacol, 2002), Veal et al (British Journal of Cancer, 2001) individually or in combination or vice versa, that is, Terwogt, Veal individually or in combination in view of Andresen by itself or in combination with Lakkaraju.
Andresen teaches sPLA2 hydrolysable liposomes containing DSPC/DSPG/DSPE-PEG 2000 and cisplatin (3.4). According to Andresen, significantly elevated sPLA2 activity was noticed in several cancers (3.3.2). Further according to Andresen, secretory PLA2 is an interfacially active enzyme that catalyzes the hydrolysis of the ester-linkage in the sn-2 position of glycerophospholipids, producing free fatty acids and lyso-phospholipids and these hydrolysis products act as locally generated permeability enhancers. Although it is unclear as to the percentages of the lipids in Andresen, Andresen on page 82 teaches that the degree of hydrolysis is increased by increasing amounts of PEG-lipids. Anderson further teaches on pages 85 and 86 that sPLA2 displays higher activity towards higher amounts of anionic phosphatidylglycerol and by adjusting proAEL-PG and proAEL PC composition it is possible to fine-tune and 
Lakkaraju discloses anionic liposomes containing phosphatidylcholine and phosphatidylglycerol and containing active agents such as anti-neoplastic agents. The liposomes contain no cholesterol. (0034, 0053-0057, 0068-0088, 0102, 0108, and 0120). According to Lakkaraju in paragraph 0087 the anionic phospholipids DOPG, DOPS and DOPA could up to 100 % of the anionic liposomes. Lakkaraju teaches DOPC and DOPG can be in 80 % to 20 %. It should be noted that instant lower amount of phosphatidylglycerol is 25 %.
What is lacking in Andresen and Lakkaraju is the method of treatment of cancer using claimed protocol of treatment.
	Terwogt as discussed above teaches phase 1 study of cancer patients using liposomally encapsulated cisplatin. The liposomes contain HSPC, PEG-DSPE and cholesterol (stealth liposomes).  The mean diameter of the liposomes administered was approximately 110 nm. The study was conducted on patients with advanced malignancies not amenable to other treatment. The patients were administered the liposomes at a dose of 40 mg/m2 and then at the doses of 80, 120, 200, 320, 520 and 840 mg/m2. Prior to infusion, the liposomes were further diluted with physiological saline (Abstract and entire publication).
2  (Abstract and entire publication).
	What is lacking in Terwogt and Veal is the use of stealth liposomes having a negative phospholipid and low cholesterol.
	It would have been obvious to one of ordinary skill in the art to use the stealth liposomes of Andresen containing cisplatin which are sPLA2 hydrolyzable for treating various cancers by claimed protocol of administration would have been obvious to one of ordinary skill in the art since the protocol of administration and the amount of cisplatin administered depends on the nature and severity of cancer and routinely determined by one skilled in the art of cancer treatment. Although Andresen does not specifically teach claimed amounts of PEG-DSPE, DSPC and DSPG one of ordinary skill would be motivated to vary the amounts of components of these components with a reasonable expectation of success since the teachings that liposomes containing these components are sPLA2 hydrolysable. One of ordinary skill in the art would be further motivated by the art to use the claimed protocols and amounts since Terwogt and Veal teach the practice in the art of administering stealth liposomes containing PEG-DSPE, HSPC and cholesterol with a reasonable expectation of success. One of ordinary skill in the art would be motivated to
	Alternately to include the negatively charged DSPG in desired amounts in the stealth liposomes of Terwogt or Veal since stealth liposomes containing negatively charged DSPG are sPLA2 hydrolysable and significantly elevated sPLA2 activity was noticed in several cancers as taught by Andresen. One of ordinary skill in the art would 
	Although the references do not teach the hydration of the lipid film with phosphate buffered saline and liposomes having phosphate buffer with sucrose, it would have been obvious to one of ordinary skill in the art to choose a suitable buffer such as phosphate buffered saline for hydration to form liposomes and include a cryoprotectant such as sucrose in suitable amounts with a reasonable expectation of success. To choose a proper pH of the liposomal preparation, in the absence of showing the criticality, is deemed to be within the skill of the art.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding Terwogt and Veal.
	Applicant argues that Andresen does not teach the claimed amounts of components of the sPLA2 liposomes. This argument is not persuasive. Andresen clearly teaches the components of liposomes, namely, DSPC/DSPG/DSPE-PEG 2000 and cisplatin for sPLA2 hydrolyzable activity and the rationale for the varying the amounts of DSPG and DSPE-PEG amounts and it would have been obvious to one of ordinary skill in the art to vary the amounts based on Andresen’s teachings. One of ordinary skill in the art would be further motivated to manipulate the amounts of DSPC, DSPG and cholesterol since Lakkaraju teaches that these can be varied in liposomes containing .


6.	Claims 11-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andresen (Progress in Lipid research (2005) by itself or in combination with Lakkaraju ((US 2003/0026831) and in view of  Terwogt et al (Cancer Chemother Pharmacol, 2002), Veal et al (British Journal of Cancer, 2001) individually or in combination or vice versa, that is, Terwogt, Veal individually or in combination in view of Andresen by itself or in combination with Lakkaraju, further in view of Divi (US 2009/0162425), Bao (US 2005/0222396) individually or in combination.
	The teachings of Andresen, Lakkaraju, Terwogt and Veal have been discussed above.

	Divi while disclosing liposomal formulations teaches that the final liposomal preparation are diluted with the hydration buffer which is phosphate buffered saline, pH 7.2 and incorporation of 15 % sucrose and this extra liposomal sucrose will enable the particle sizes of liposomes close to initial after the lyophilization and rehydration (Abstract, 0044-0045, 0109, 0192, 0208, 02230240 and 0241).
	Bao while disclosing the preparation of liposomal suspensions teaches the outer medium to be phosphate buffered saline, pH 6.3containing 300 mM sucrose (Abstract, 0102).
Liposome formation occurs when the lipid film is hydrated with a suitable buffer or distilled water and it is well known in the art that cryoprotectants such as sucrose in a buffer are added to either the lipid film or rehydration medium after lyophilization. The use of phosphate buffered saline and phosphate buffered saline and also containing sucrose are evident from the references of Divi and Bao.
Although the references of Andresen, Lakkaraju, Terwogt and Veal do not teach the hydration of the lipid film with phosphate buffered saline and liposomes having phosphate buffer with sucrose, it would have been obvious to one of ordinary skill in the art to choose a suitable buffer such as phosphate buffered saline for hydration to form liposomes and include a cryoprotectant such as sucrose in suitable amounts with a reasonable expectation of success. To choose a proper pH of the liposomal 
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding Andresen, Lakkaraju, Terwogt and Veal. Applicant argues that the combined disclosures of the cited publications describe at least 20 different buffer solutions, with no specific rationale that would have led to the specific interior and exterior buffer solutions, This argument is not persuasive since as applicant himself points out these parameters are known in the art and applicant provides no unexpected results obtained using claimed interior and exterior buffer solutions. As pointed out above, instant specification contains no comparisons.

7.	Claims 11-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tardi (US 2003/0147945) in combination with Tardi (US 2005/0118250) and in view of  Terwogt et al (Cancer Chemother Pharmacol, 2002), Veal et al (British Journal of Cancer, 2001) individually or in combination or vice versa, that is, Terwogt, Veal individually or in combination in view of Tardi (US 2003/0147945) in combination with Tardi (US 2005/0118250).
Tardi 945 discloses various liposomal preparations containing cisplatin, a neutral phospholipid (DSPC) an anionic lipid (DSPS) and PEG-DSPE (Examples). The amounts of DSPC: Chol: DSPS: DSPE-PEG-2000 in Example 19 are 35:45:10:10. The amounts of anionic lipid taught by Tardi are lower than the claimed amounts. 
	The teachings of Tardi 250, Terwogt and Veal have been discussed above.

Alternately to use the negatively charged stealth liposomes containing the negatively charged liposomes with less cholesterol in the method of treatment of cancer with stealth liposomes would have been obvious to one of ordinary skill in the art since Takagi teaches such liposomes and Tardi teaches presence of the negatively charged phospholipids increase the blood stability of liposomes and decreased concentration of cholesterol in PG containing liposomes increases the retention of antineoplastic agent. To prepare liposomes with polydispersity of 0.1 or less would have been obvious to one of ordinary skill in the art since such techniques are well-known in the art.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding Tardi 250, Terwogt, Veal Takagi and Lakkaraju.
	Applicant argues that Tardi 955 describes cholesterol-free liposomes containing PG lipids in an amount of 20 % which is less than 25 % to 32 % recited in instant .
8.	Claims 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 1) Takagi (US 2007/0286898) in combination with Tardi (US 2005/0118250) and Ansell (6,027,726) or in combination, in view of Terwogt et al (Cancer Chemother Pharmacol, 2002), Veal et al (British Journal of Cancer, 2001) individually or in combination or vice versa, that is, Terwogt et al (Cancer Chemother Pharmacol, 2002), Veal et al (British Journal of Cancer, 2001) individually or in combination in view of Takagi (US 2007/0286898) in combination with Tardi (US 2005/0118250) and Ansell (6,027,726) or in combination.
OR 2) Andresen (Progress in Lipid research (2005) by itself or in combination with Lakkaraju ((US 2003/0026831) individually or in combination cited above and in view of  Terwogt et al (Cancer Chemother Pharmacol, 2002), Veal et al (British Journal of Cancer, 2001) individually or in combination or vice versa, that is, Terwogt, Veal individually or in combination in view of Andresen by itself or in combination with Lakkaraju.; OR 3) Tardi (US 2003/0147945) in combination with Tardi (US 2005/0118250) and in view of Terwogt et al (Cancer Chemother Pharmacol, 2002), Veal et al (British Journal of Cancer, 2001) individually or in combination or vice versa, that is, Terwogt, Veal individually or in combination in view of Tardi (US 2003/0147945) in combination with Tardi (US 2005/0118250) all three as set forth above, further in view of Haas (US 2007/0148196).
	The teachings of primary references have been discussed above. What is lacking in these references is the teaching of polydispersity of the liposomes.

	To obtain liposomes of required sizes and with claimed polydispersity would have been obvious to one of ordinary skill in the art since Haas teaches that these can be controlled using suitable membrane filtration techniques.
	The affidavit by Dr. Mogens Madsen has been carefully reviewed, but is not found to be persuasive. First of all, it should be pointed out that it is Dr. Mogens Madsen’s opinion and personal interpretation of the references cited in the rejection and not followed by any experimental evidence. Secondly, it should be pointed out that superior inhibition of tumor growth (# 5 and # 6 in the affidavit) is by comparison with free cisplatin and not with the liposomes taught by the prior art in the rejection.

	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612